DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holding device, a measuring device, a heating device, and a cooling device in claim 1,
In addition, such claim limitation includes “the apparatus is configured for automatically providing a drilling and/or milling tool” in claim 2.
In addition, such claim limitation includes “said cooling device is configured to air-cool said spindle.” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimer (US 7,062,847) in view of Zoller et al. (US 2020/0323049, “Zoller”), and further in view of Pfau et al. (US 2006/0021208, “Pfau”).
Regarding claim 1, Haimer discloses an apparatus for provisioning a complete tool with a toolholder and a tool, the apparatus comprising: a spindle (24, 90, Fig. 1, an accommodating unit and a spindle; col. 12 lines 4-19 and col. 19 lines 44-61) to be driven in rotation by a driving device (94); a measuring device (80, col. 16 lines 21-53, and lines 63-col. 17 line 3) for measuring the complete tool held on said spindle; said measuring device being configured to measure a length of the complete tool including the tool holder and the tool (col. 18 lines 50-57); a heating device (52, col. 13 line 57 – col. 14 line 7) for heating a shrink-fit chuck of the toolholder held on said spindle; and a cooling device (70, col. 15 lines 1-27) configured and disposed for cooling at least one of said spindle or the complete tool while the complete tool is being held by side tool holder on said spindle. 
It is noted that Haimer does not disclose the spindle having a holding device with features (47, Fig. 6, Para. 47) as interpreted under 112(f) in the claim interpretation section as stated above.
Zoller discloses a shrink-clamping station (18) includes a tool holding device (42) for holding a tool holder (14). The holding device comprises a spindle unit (100). The holding device (42) comprises an attachment holder (64) insertable in the spindle unit to provide a suitable receiving region for a certain tool holder type.  In Fig. 1, it shows the holding device has features similar to the ones shown in Fig. 6 of the instant application, such as a drawbar and collet (not explicitly described but are shown in the Figure) for holing the tool holder. (Fig. 1 and Para. 32)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spindle and the accommodating unit of the Haimer to have insertable/exchangeable holding device, as taught by Zoller, to hold different types of tool holders (e.g., a hollow shank taper type tool holder and steep-taper tool holder)
Haimer as modified by Zoller as set forth above is silent about the measuring device being configured to measure a diameter of the tool of the complete tool.
Pfau teaches an apparatus (2) for provisioning a complete tool with a toolholder (20) and a tool (22). The apparatus comprises: a measuring device (8, Paras. 26 and 33) for measuring the complete tool held on a spindle (18). A computing unit (12) determines from the measurements from the measuring device an envelope curve of the cutting edges (58) of the tool (22) and from that the actual position of the tool (22) in the radial direction. (Paras. 36 and 38) Here, the “radial position” of the cutting edge of the tool indicates the diameter of the tool is also measured.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring device of Haimer in view of Zoller to also measure the diameter of the tool to ensure the cutting edge of the tool is at the right radial position (having the right diameter) after the tool and tool holder is shrink-fit and cooled to cut a precise hole.
Regarding claim 2, Haimer in view of Zoller, and further in view of Pfau discloses the apparatus is configured for automatically providing a drilling and/or milling tool (col. 11 lines 38-41, col. 19 lines 34-43) and said measuring device is an optical measuring device (80, col. 16 lines 21-54, and lines 63-col. 17 line 3, col. 18 lines 43-62).
Regarding claim 7, Haimer in view of Zoller, and further in view of Pfau discloses said holding device of said spindle is configured to receive a machine tool interface of a toolholder (Fig. 1 of Zoller), and said holding device of said spindle has a steep taper interface, a hollow shank taper interface, or a polygonal shank taper interface. 
Regarding claim 8, Haimer in view of Zoller, and further in view of Pfau discloses said measuring device is an optical measuring device with at least one image acquisition device for acquiring images (col. 16 lines 21-54, and lines 63-col. 17 line 3, col. 18 lines 43-62).
Regarding claim 9, Haimer in view of Zoller, and further in view of Pfau discloses said heating device has at least one coil element (52) with an induction coil, for heating a shrink-fit chuck of the toolholder. (col. 13 line 57 – col. 14 line 7)
Regarding claim 10, Haimer in view of Zoller, and further in view of Pfau discloses said coil element is ring-shaped and configured for mounting on the toolholder. (Fig. 1, col. 13 line 57 – col. 14 line 7)
Regarding claim 19, Haimer discloses “The procedures of measuring the overall length (of the tool 10 and the tool holder 12) and, if appropriate, then releasing the tool 10 and shrink-fitting it again can take place, in particular, fully automatically without the intervention of operating staff if a control unit which controls the operation of the shrinking apparatus is programmed correspondingly.” (col. 18, lines 57-63) Here, the control unit is regarded as a master computer recited and connected with the measuring device (80) to evaluate its measured data. Therefore, it implies Haimer in view of Zoller, and further in view of Pfau  teaches a control unit (a master computer) is connecting with the measuring device in a network for data/signal transmission.
However, Haimer in view of Zoller, and further in view of Pfau as set forth in claim 1 above does not disclose “wherein complete tool dimensions determined by means of said measuring device are stored as data on an RFID chip of a measured complete tool and/or transmitted to a central data network.”
As set forth in claim 1 above, Pfau teaches the computing unit (12) determines from the measurements from the measuring device an envelope curve of the cutting edges (58) of the tool (22) and from that the actual position of the tool (22) in the radial direction. The corresponding data are written to a chip of the tool holder (Paras. 36 and 38)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haimer in view of Zoller, and further in view of Pfau, to have a chip on the toolholder, as taught by Pfau, for storing the complete tool dimension determined by the measuring device for quickly read out  or stored in a simple manner regarding the information of the toolholder.
Haimer in view of Zoller, and further in view of Pfau does not disclose if the chip is a RFID chip. 
However, Zoller discloses a RFID chip is being used on a tool holder for automatically detecting the information of the tool holder. (Para. 33) It is considered to have been obvious to have provided the toolholder of Haimer in view of Zoller, and further in view of Pfau, with a RFID chip, as shown by Zoller, as this is a simple substitution of one known element for another in order to obtain a predictable result of storing and reading out data. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) In this instant case, the RFID chip also provides an advantage of contactless reading or storing data that preventing the operator from injury when the tool holder is still very hot.
Allowable Subject Matter
Claims 3-6, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of Haimer, Zoller, and Pfau teaches or suggests “said cooling device is configured to air-cool said spindle.” It is noted that the cooling device is interpreted under 112(f) to have the features as described in Paras. 11, 15 or 53 of the Specification: “The cooling device is formed by cooling element …, in particular a ring-shaped and/disk-shaped cooling element” (para. 11), “the cooling element has an inner region, in particular a ring-shaped and/or sleeve-shaped inner region, and a plurality of cooling ribs, which project outward from the inner region, in order to achieve a simple and effective construction. Provision is preferably made here for the cooling ribs to have a profile which is arc-shaped or, in some section or sections, rectilinear, in a plan view of the cooling element.” (Para. 15)
Claims 4-6 are dependent of claim 3.
Regarding claim 11, the combined teaching of Haimer, Zoller, and Pfau as described above does not teach or suggest “the apparatus further comprising a further cooling device with at least one cooling pot for cooling the complete tool, said cooling pot having an inner space configured to partially or completely receive the complete tool, after having been removed from said spindle, and to contact the complete tool with a cooled inner wall of said cooling pot.” While Pfau teaches cooling device (34) with at least one cooling pot (bells) (Paras. 27 and 37), there is no motivation to modify the apparatus of Haimer in view of Zoller to have an additional cooling device for cooling the complete tool since Haimer in view of Zoller already have taught cooling devices for this purpose. Claim 12 is dependent on claim 11.
Response to Arguments
As an initial note, in the remarks filed 07/06/2022, applicant does not agree “the holding device”, “the measuring device”, “the heating device” and the “cooling device” should be interpreted under 112(f). (p.6-7) However, applicant did not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments with respect to claim(s) 1-2, 7-10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/           Primary Examiner, Art Unit 3722